Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 2/10/2021. Claims 1, 9 and 17 are amended. Claims 19 and 20 are new. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for providing privacy for distributed ledger transactions. 

The examiner finds applicant’s claim amendment submitted on 2/10/2021, to be sufficient to overcome the prior art.  The examiner notes for the records that the applicant has amended each independent claim with the new claim feature(s) of, “maintaining a full copy of a distributed ledger across the plurality of nodes, wherein: the full copy of the distributed ledger contains both encrypted and unencrypted payloads, and each of the encrypted payloads was encrypted based on a public key stored in the public key directory: the full copy of the distributed ledger includes contracts involving a first plurality of nodes; the full copy of the distributed ledger is segmented across the plurality of nodes; and the plurality of nodes maintain a public state and private state of the contracts involving the plurality of nodes”. The examiner contends that neither of the teachings of prior art reference Haldenby et al. (US Patent Publication No. 2018/0097638 ) nor James et al. (US Patent Publication No. 2017/0195299), alone or in combination teaches applicant’s newly amended claim feature(s) in conjunction with the other claim limitation element(s) of applicant’s independent claims. As such the examiner submits that applicant’s remarks submitted on 2/10/2021, in conjunction with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Song; Joo Han et al. (US Patent Publication No. 20180109516) and Madisetti; Vijay K. et al. (US Patent No. 10102265).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497